 

 

 

 

Case 8:17-cv-00495-RGK-KES Document 81 Filed 09/21/20 Page1of1 Page ID #:5039
]
2
3 JS-6
4
5
6
7
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | HUNG LINH HOANG, Case No. 8:17-cv-00495-RGK-KES
12 Petitioner,
13 Vv. JUDGMENT
14 | RAYMOND MADDEN, Warden,
15 Respondent.
16
17
18 Pursuant to the Court’s Order Accepting Report and Recommendation of
19 | US. Magistrate Judge,
20 IT IS ADJUDGED that the Petition is denied and this action dismissed with
21 | prejudice.
22
23 | patep. 21/2020 i254 Recrgnay
24 Poe ary Klausner
35 UNITED STATES DISTRICT JUDGE
26
27
28

 

 
